

	

		II

		109th CONGRESS

		1st Session

		S. 2076

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2005

			Mr. Leahy (for himself,

			 Mr. Hatch, Ms.

			 Mikulski, Mr. Durbin,

			 Mr. DeWine, Mr.

			 Biden, Mrs. Feinstein,

			 Mr. Feingold, Mr. Smith, Mr.

			 Dodd, Mr. Chambliss,

			 Mr. Rockefeller,

			 Mr. Lieberman, Mrs. Boxer, Mr.

			 Wyden, Mr. Nelson of Florida,

			 and Mr. Corzine) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To amend title 5, United States Code, to provide to

		  assistant United States attorneys the same retirement benefits as are afforded

		  to Federal law enforcement officers.

	

	

		1.Short titleThis Act may be cited as the

			 Assistant United States Attorney

			 Retirement Benefit Equity Act of 2005.

		2.Retirement

			 treatment of assistant United States attorneys

			(a)Civil service

			 retirement system

				(1)Assistant United

			 States attorney definedSection 8331 of title 5, United States

			 Code, is amended—

					(A)in paragraph (28),

			 by striking and at the end;

					(B)in the first

			 paragraph (29), by striking the period and inserting a semicolon;

					(C)in the second

			 paragraph (29)—

						(i)by

			 striking (29) and inserting (30); and

						(ii)by

			 striking the period and inserting ; and; and

						(D)by adding at the

			 end the following:

						

							(31)assistant

				United States attorney means—

								(A)an assistant

				United States attorney under section 542 of title 28; and

								(B)any other attorney

				employed by the Department of Justice occupying a position designated by the

				Attorney General upon finding that the position—

									(i)involves routine

				employee responsibilities that are substantially similar to those of assistant

				United States attorneys; and

									(ii)is critical to

				the Department’s successful accomplishment of an important

				mission.

									.

					(2)Retirement

			 treatmentChapter 83 of title 5, United States Code, is amended

			 by adding after section 8351 the following:

					

						8352.Assistant

				United States attorneysExcept

				as provided under the Assistant United States Attorneys Retirement Benefit

				Equity Act of 2005 (including the provisions relating to the non-applicability

				of mandatory separation requirements under section 8335(b) and 8425(b) of this

				title), an assistant United States attorney shall be treated in the same manner

				and to the same extent as a law enforcement officer for purposes of this

				chapter.

						.

				(3)Technical and

			 conforming amendments(A)The table of sections for

			 chapter 83 of title 5, United States Code, is amended by inserting after the

			 item relating to section 8351 the following:

						

							

								8352. Assistant United States

				attorneys.

							

							

					(B)Section 8335(a) of such title is

			 amended by striking 8331(29)(A) and inserting

			 8331(30)(A).

					(b)Federal

			 employees’ retirement system

				(1)Assistant United

			 States attorney definedSection 8401 of title 5, United States

			 Code, is amended—

					(A)in paragraph (34),

			 by striking and at the end;

					(B)in paragraph (35),

			 by striking the period and inserting ; and; and

					(C)by adding at the

			 end the following:

						

							(36)assistant

				United States attorney means—

								(A)an assistant

				United States attorney under section 542 of title 28; and

								(B)any other attorney

				employed by the Department of Justice occupying a position designated by the

				Attorney General upon finding that the position—

									(i)involves routine

				employee responsibilities that are substantially similar to those of assistant

				United States attorneys; and

									(ii)is critical to

				the Department’s successful accomplishment of an important

				mission.

									.

					(2)Retirement

			 treatmentSection 8402 of title 5, United States Code, is amended

			 by adding at the end the following:

					

						(h)Except as provided

				under the Assistant United States Attorneys Retirement Benefit Equity Act of

				2005 (including the provisions relating to the non-applicability of mandatory

				separation requirements under section 8335(b) and 8425(b) of this title), an

				assistant United States attorney shall be treated in the same manner and to the

				same extent as a law enforcement officer for purposes of this

				chapter.

						.

				(c)Mandatory

			 separationSections 8335(b) and 8425(b) of title 5, United States

			 Code, are amended by adding at the end the following: The preceding

			 provisions of this subsection shall not apply in the case of an assistant

			 United States attorney as defined under section 8331(31) or

			 8401(36)..

			(d)Effective

			 dateThe amendments made by this section shall take effect on the

			 first day of the first applicable pay period beginning on or after 120 days

			 after the date of enactment of this Act.

			3.Provisions

			 relating to incumbents

			(a)DefinitionsIn

			 this section—

				(1)the term

			 assistant United States attorney means—

					(A)an assistant

			 United States attorney under section 542 of title 28, United States Code;

			 and

					(B)any other attorney

			 employed by the Department of Justice occupying a position designated by the

			 Attorney General upon finding that the position—

						(i)involves routine

			 employee responsibilities that are substantially similar to those of assistant

			 United States attorneys; and

						(ii)is

			 critical to the Department’s successful accomplishment of an important mission;

			 and

						(2)the term

			 incumbent means an individual who is serving as an assistant

			 United States attorney on the effective date of this section.

				(b)Designated

			 attorneysIf the Attorney General makes any designation of an

			 attorney to meet the definition under subsection (a)(1)(B) for purposes of

			 being an incumbent under this section—

				(1)such designation

			 shall be made before the effective date of this section; and

				(2)the Attorney

			 General shall submit to the Office of Personnel Management before that

			 effective date—

					(A)the name of the

			 individual designated; and

					(B)the period of

			 service performed by that individual as an assistant United States attorney

			 before that effective date.

					(c)Notice

			 requirementNot later than 9 months after the date of enactment

			 of this Act, the Department of Justice shall take measures reasonably designed

			 to provide notice to incumbents on—

				(1)their election

			 rights under this Act; and

				(2)the effects of

			 making or not making a timely election under this Act.

				(d)Election

			 available to incumbents

				(1)In

			 generalAn incumbent may elect, for all purposes, to be

			 treated—

					(A)in accordance with

			 the amendments made by this Act; or

					(B)as if this Act had

			 never been enacted.

					(2)Failure to

			 electFailure to make a timely election under this subsection

			 shall be treated in the same way as an election under paragraph (1)(A), made on

			 the last day allowable under paragraph (3).

				(3)Time

			 limitationAn election under this subsection shall not be

			 effective unless the election is made not later than the earlier of—

					(A)120 days after the

			 date on which the notice under subsection (c) is provided; or

					(B)the date on which

			 the incumbent involved separates from service.

					(e)Limited

			 retroactive effect

				(1)Effect on

			 retirementIn the case of an incumbent who elects (or is deemed

			 to have elected) the option under subsection (d)(1)(A), all service performed

			 by that individual as an assistant United States attorney and, with respect to

			 (B) below, including any service performed by such individual pursuant to an

			 appointment under sections 515, 541, 543, and 546 of title 28, United States

			 Code, shall—

					(A)to the extent

			 performed on or after the effective date of that election, be treated in

			 accordance with applicable provisions of subchapter III of chapter 83 or

			 chapter 84 of title 5, United States Code, as amended by this Act; and

					(B)to the extent

			 performed before the effective date of that election, be treated in accordance

			 with applicable provisions of subchapter III of chapter 83 or chapter 84 of

			 such title, as if the amendments made by this Act had then been in

			 effect.

					(2)No other

			 retroactive effectNothing in this Act (including the amendments

			 made by this Act) shall affect any of the terms or conditions of an

			 individual’s employment (apart from those governed by subchapter III of chapter

			 83 or chapter 84 of title 5, United States Code) with respect to any period of

			 service preceding the date on which such individual’s election under subsection

			 (d) is made (or is deemed to have been made).

				(f)Individual

			 contributions for prior service

				(1)In

			 generalAn individual who makes an election under subsection

			 (d)(1)(A) shall, with respect to prior service performed by such individual,

			 deposit, with interest, to the Civil Service Retirement and Disability Fund the

			 difference between the individual contributions that were actually made for

			 such service and the individual contributions that would have been made for

			 such service if the amendments made by section 2 of this Act had then been in

			 effect.

				(2)Effect of not

			 contributingIf the deposit required under paragraph (1) is not

			 paid, all prior service of the incumbent shall remain fully creditable as law

			 enforcement officer service, but the resulting annuity shall be reduced in a

			 manner similar to that described in section 8334(d)(2)(B) of title 5, United

			 States Code. This paragraph shall not apply in the case of a disability

			 annuity.

				(3)Prior service

			 definedFor purposes of this section, the term prior

			 service means, with respect to any individual who makes an election (or

			 is deemed to have made an election) under subsection (d)(1)(A), all service

			 performed as an assistant United States attorney, but not exceeding 20 years,

			 performed by such individual before the date as of which applicable retirement

			 deductions begin to be made in accordance with such election.

				(g)RegulationsExcept

			 as provided under section 4, the Office of Personnel Management shall prescribe

			 regulations necessary to carry out this Act, including provisions under which

			 any interest due on the amount described under subsection (e) shall be

			 determined.

			(h)Effective

			 dateThis section shall take effect 120 days after the date of

			 enactment of this Act.

			4.Department of

			 Justice administrative actions

			(a)Regulations

				(1)In

			 generalNot later than 120 days after the date of enactment of

			 this Act, the Attorney General, in consultation with the Office of Personnel

			 Management, shall promulgate regulations for designating attorneys described

			 under section 3(a)(1)(B).

				(2)ContentsAny

			 regulation promulgated under paragraph (1) shall ensure that attorneys

			 designated as assistant United States attorneys described under section

			 3(a)(1)(B) have routine employee responsibilities that are substantially

			 similar to those of assistant United States attorneys.

				(b)DesignationsThe

			 designation of any attorney as an assistant United States attorney described

			 under section 3(a)(1)(B) shall be at the discretion of the Attorney

			 General.

			

